DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2020, 08/20/2020, 10/21/2020, 02/10/2021, and 06/14/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0020]: As written it reads “Panels (a)-(d) show an array of ultrasound images of a cross section of cylindrical wells containing ARG-expressing Nissle E. coli embedded in non-scattering agarose. […] Panels (i)-(l) show CTR vs log cell concentration for loBURST and hiBURST”. However this is the first indication of the acronyms ARG and CTR therefore, the terms should be spelled out to provide clarity.
[0060]: As written it reads “Typically rrepressor proteins bound to the operator sequence can physically obstruct the RNA polymerase enzyme from binding the promoter, preventing transcription”. However, to correct the typo “rrepressor” should be written as “repressor”.
[0073]: As written it reads “CvpA is a structural protein that assembles through repeated unites to make up the bulk of GVs”, however to correct the typo “unites” should be written as “units”.
[0086]: As written it reads “In some embodiments, a GV type can be modified by engineering the corresponding GVGC to provide a GVGV detectable in the target sell and having a desired acoustic collapse pressure as will be understood by a skilled person”. However, this is the first indication of the acronym GVGV, therefore, the term should be spelled out to provide clarity.
[0098]: As written it reads “The images can be captures in successive frames, showing images at successively different times typically ranging from 100 microseconds to 100 milliseconds between image frames, depending on the amount of motion in the target”, however to correct the typo “captures” should be written as “captured”.
[00155]: As written it reads “Cells were grown at 37 °C to OD600nm = 0.5, then induced with 0.5% 1-arabinose and 0.4 mM IPTG for 22 h at 30 °C”. However, this is the first indication of the acronym IPTG, therefore, the term should be spelled out to provide clarity.
[00157]: As written it reads “Phantoms for imaging were prepared by melting 1% (w/v) agarose in PBS and casing wells […]”, however this is the first indication of the acronym PBS, therefore, the term should be spelled out to provide clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the means for introducing the gas vesicles at the target site in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claim 20, the claim recites “further comprising a means for introducing the gas vesicles at the target site” which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Although the specification does state “The means for introducing the GVs can vary, including injection of the GVs in solution, injection of GVs in host cells, injection of host cells with reporter genes (either naturally occurring or engineered cells), or engineering cells at the target site to have acoustic reporter genes” [00129] and is depicted in FIG. 2 (i.e. 205), there is a lack of written description as to what structural components may be incorporated or excluded from the means for introducing the gas vesicles at the target site. Therefore, there is a lack of written description regarding what structures are necessary to perform the claimed function. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 15-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim recites “applying ultrasound to the target site at a peak positive pressure less than the acoustic collapse pressure threshold; increasing peak positive pressure (PPP) to above the selective acoustic collapse pressure value”, however it is unclear whether the acoustic collapse pressure threshold is the same as the selective acoustic collapse pressure value. If these terms are synonymous, the examiner recommends maintaining the same naming convention throughout the claim language.
In regard to claims 2 and 15, the claims recite “further comprising performing a signal separation algorithm on the time-series vectors using at least one template vector” (claim 2) and “wherein the processor is further configured to perform a signal separation algorithm on the time-series vectors using at least one template vector” (claim 15). However, it is unclear what operations can be included or excluded from the signal separation algorithm to accomplish signal separation. Additionally, it is unclear how the at least one template vector is utilized within the signal separation algorithm. The examiner recommends clarifying what operations can be performed within the context of the method and the system.
In regard to claims 3 and 16, the claims recite “wherein the signal separation algorithm includes template projection”. However, it is unclear how this template projection is performed in the context of the signal separation algorithm. The examiner recommends clarifying what is meant by template projection within the context of the signal separation algorithm and how that relates to the claimed method and system.
In regard to claims 4 and 17, the claims recite “wherein the signal separation algorithm includes template unmixing”. However, it is unclear how this template unmixing is performed within the context of the signal separation algorithm. The examiner recommends clarifying that is meant by template unmixing in the context of the signal separation algorithm and how it relates to the claimed method and system.
In regard to claims 5 and 18, the claims recite “wherein the at least one template vector includes linear scatterers, noise, gas vesicles, or a combination thereof”. However, it is unclear how the template vector can include these components. As understood by the examiner, a vector is a quantity having direction as well as magnitude and can be used to determine the position of one point in space relative to another. Therefore, it is unclear how the at least one template vector can include noise or gas vesicles. The examiner recommends clarifying what is meant by the term template vector.
In regard to claim 20, the claim recites “further comprising a means for introducing the gas vesicles at the target site” which invokes 35 U.S.C. 112(f). Although the specification does state “The means for introducing the GVs can vary, including injection of the GVs in solution, injection of GVs in host cells, injection of host cells with reporter genes (either naturally occurring or engineered cells), or engineering cells at the target site to have acoustic reporter genes” [00129] and is depicted in FIG. 2 (i.e. 205) it is unclear what structural components may be incorporated or excluded means for introducing the gas vesicles at the target site to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-9, 12-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. US 20180028693 A1 “Lakshamanan” and further in view of Yoshikawa et al. US 20100069757 A1 “Yoshikawa”.
In regard to claim 1, Lakshamanan teaches “A method of ultrasound imaging to be used on a target site contrasted with gas vesicles (GVs) having an acoustic collapse pressure threshold, the method comprising:” [0136, Claim 21]; “applying ultrasound to the target site at a peak positive pressure less than the acoustic collapse pressure threshold” [0293, 0130]; “increasing peak positive pressure (PPP) to above the selective acoustic collapse pressure value as a step function” [0089, 0134, 0292]; “imaging the target site in successive frames during the increasing” [Claim 21].
In regard to a method of ultrasound imaging to be used on a target site contrasted with gas vesicles (GVs) having an acoustic collapse pressure threshold, Lakshamanan discloses “In the embodiments herein described, the multiplexed ultrasound imaging method further comprises an initial preparation step of administering to the target site a contrast agent comprising the plurality of gas vesicle protein structure types” [0136]. Therefore, the ultrasound imaging method is carried out once the target site has been contrasted with a contrast agent comprising a plurality of gas vesicle protein structure types (i.e. gas vesicles). Furthermore, in regard to the gas vesicles having an acoustic collapse pressure threshold, Lakshamanan discloses “An ultrasound imaging method to be used on a target site contrasted with a plurality of gas vesicle protein structure (GVPS) types, each type exhibiting i) an acoustic collapse pressure profile defined as a collapse function from which a collapse amount can be determined, and ii) a selectable acoustic collapse pressure value, selectable acoustic collapse pressure values going from a lowest acoustic collapse pressure value to a highest acoustic collapse pressure value” [Claim 21]. Therefore, the gas vesicle protein structure (GVPS) types are each associated with an 
In regard to applying ultrasound to the target site at a peak positive pressure less than the acoustic collapse pressure threshold, Lakshamanan discloses “To create a background contrast, a base image can be obtained by applying ultrasound pulses having a peak positive pressure lower than the lowest initial collapse pressure of all the GV types in the contrast agent” [0293]. Furthermore, Lakshamanan discloses “In some embodiments, the multiplexed ultrasound imaging method further comprises applying a base imaging ultrasound pressure having a base peak positive pressure lower than the lowest initial collapse pressure of the GVPS types, receiving a base set of ultrasound data at a receive, and analyzing the base set of ultrasound data to produce a base ultrasound image” [0130]. Therefore, the method can include applying ultrasound to the target site (i.e. to which the contrast agent is inserted) at a peak positive pressure less than (i.e. lower) than the acoustic collapse pressure threshold (i.e. the initial collapse pressure).
In regard to increasing peak positive pressure (PPP) to above the selective acoustic collapse pressure value as a step function, Lakshamanan discloses “In some embodiments, the collapsing ultrasound transmit pulses are selected to have a peak positive pressure amplitude equal to or higher than an initial collapse pressure in the acoustic collapse profile of the GVPS used in the contrast agent administered to the target site” [0089], “In some embodiments, the multiplexing ultrasound imaging method further comprises obtaining an acoustic pressure profile of each GVPS type administered to the target site. The acoustic collapse pressure profile of the GVPS type can be obtained by imaging GVPS, in vivo or in vitro, with imaging ultrasound energy after collapsing portions of the given GVPS type population with a collapsing ultrasound energy (e.g. ultrasound pulses) with increasing peak positive pressure amplitudes and constructing an acoustic pressure profile for the GVPS type” [0134] and “GVs can be imaged in multi-well agarose phantoms at a chosen ultrasound frequency while being subjected 
In regard to imaging the target site in successive frames during the increasing, Lakshamanan discloses “the method comprising selectively collapsing GVPS type to collapse amount higher than a collapse amount of each remaining GVPS type by applying collapsing ultrasound to the target site, the collapsing ultrasound applied at a pressure value equal to or higher than the selectable acoustic collapse pressure value of the GVPS type being collapsed […]; imaging the target site containing the remaining GVPS type or types by applying imaging ultrasound to the target site […]; and repeating the collapsing and the imaging until all GVPS types are collapsed, this providing a sequence of visible images of the target site, the sequence being indicative of image-by image decreasing remaining GVPS types” [Claim 21]. Therefore, since imaging of the target site can be repeated to provide successive frames (i.e. sequence of visible images) while the collapsing ultrasound (i.e. ultrasound pulses) are applied at pressure values higher that the selectable acoustic collapse pressure value (i.e. the selective acoustic collapse pressure value), under broadest reasonable interpretation, the method involves imaging the target site in successive frames during the increasing of the peak positive pressure.
Lakshamanan does not teach “extracting a time-series vector for each of the at least one pixel of the successive frames”.
Yoshikawa teaches “extracting a time-series vector for each of the at least one pixel of the successive frames” [0027].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lakshamanan so as to include the step of extracting a time-series vector for each of the at least one pixel of the successive frames as disclosed in Yoshikawa in order to provide the user with a more accurate understanding of the characteristics of the target region. By providing time-series velocity vectors in the plural pieces of image data, the user can be made aware of the flow velocity within the tissue region [Yoshikawa: 0027]. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with time-series velocity vectors to clarify the characteristics of the tissue region.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan teaches “wherein the successive frames comprise a frame prior to the GVs collapse, a frame during GV collapse, a frame after GV collapse” [0130, 0314, and 0318].

In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan teaches “further comprising delivering the GVs to the target site” [0103].
In regard to delivering the GVs to the target site, Lakshamanan discloses “In method herein described, administering the contrast agent can be performed in any way suitable to deliver a GV to the target site to be imaged. In some embodiments, the contrast agent can be administered to the target site locally or systemically” [0103]. Therefore the method involves delivering the GVs to the target site to be imaged.
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan teaches “wherein the delivering the GVs to the target site comprises using an acoustic reporter gene to express the GVs” [0140, 0141, 0142, 0326].
In regard to delivering the GVs to the target site comprising using an acoustic reporter gene to express the GVs, Lakshamanan discloses “In some embodiments the GVs can be engineered to modulate the GV mechanical, acoustic, surface and targeting properties in order to achieve enhanced harmonic responses and multiplexed imaging to be better distinguished from background tissues” [0140], In embodiments herein described Gas vesicles protein structures can be provided by Gyp genes 
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan discloses “wherein the target site comprises a mammalian cell with the acoustic reporter gene” [0325].
In regard to the target site comprising a mammalian cell with the acoustic reporter gene, Lakshamanan discloses “To show that engineered Ana GV variants are capable of producing harmonic signals in vivo, intravenous injections of the ΔGvpC and GvpCwt variants into live, anaesthetized mice were performed. Ultrasound imaging of the inferior vena cava (IVC) was performed. […] Five seconds after the state of the injection, enhanced non-linear signals were observed for the ΔGcpC variant compared to the GvpCwt, while their fundamental signals were comparable (FIG. 9, Panel b-d)” [0325]. wt variants into the mice occurred, enhanced non-linear signals were observed. In order to be able to observe these non-linear signals, under broadest reasonable interpretation, the target site (i.e. the inferior vena cava which is comprised of cells) had to have included the acoustic reporter gene in order to be able to take in the injected ΔGvpC and GvpCwt variants and express them during ultrasound imaging. Therefore, the target site comprises a mammalian cell with the acoustic reporter gene. 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan teaches “wherein the increasing includes increasing the PPP to a loBURST regime” [0025, 0314].
In regard to the increasing including increasing the PPP to a loBURST regime, Lakshamanan discloses “FIG. 4 shows examples of GvpC engineering that enables tuning of GV collapse pressure for acoustic multiplexing. […] Panel c shows graphed exemplary results of acoustic collapse curves for the GV variants showing normalized ultrasound signal intensity as a function of increasing peak positive pressure from 290 kPA to 1.23 MPa (N=3 independent trials, error bars are SEM)” [0025] and Next, collapse profiles under ultrasound were evaluated under. GVs were imaged in multi-well agarose phantoms at 6.25 MHz while being subjected to ultrasound pulses with increasing peak positive pressure amplitudes ranging from 290 kPa to 1.23 MPa” [0314]. Therefore, since the peak positive pressure can be increased from 290 kPA to 1.23 MPa, under broadest reasonable interpretation, the increase can include increasing the PPP (i.e. the peak positive pressure) to a loBURST regime.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. 
In regard to the PPP in loBURST regime being no higher than 3.7 MPa, Lakshamanan discloses “FIG. 4 shows examples of GvpC engineering that enables tuning of GV collapse pressure for acoustic multiplexing. […] Panel c shows graphed exemplary results of acoustic collapse curves for the GV variants showing normalized ultrasound signal intensity as a function of increasing peak positive pressure from 290 kPA to 1.23 MPa (N=3 independent trials, error bars are SEM)” [0025] and Next, collapse profiles under ultrasound were evaluated under. GVs were imaged in multi-well agarose phantoms at 6.25 MHz while being subjected to ultrasound pulses with increasing peak positive pressure amplitudes ranging from 290 kPa to 1.23 MPa” [0314]. Therefore, since the peak positive pressure can be increased from 290 kPA to 1.23 MPa, under broadest reasonable interpretation, the PPP (i.e. the peak positive pressure) in the loBURST regime is no higher than 3.7 MPa.
In regard to claim 14, Lakshamanan teaches “A system for imaging a target site contrasted with gas vesicles (GVs) having an acoustic collapse pressure threshold, the system comprising” [0136, Claim 21]; “an ultrasound source capable of producing peak positive pressure both below and above the acoustic collapse pressure threshold” [0293, 0130, 0089, 0134, 0292]; “an ultrasound imager configured to capture successive frames from the target site” [Claim 21, 0318]; […].
In regard to a system for imaging a target site contrasted with gas vesicles (GVs having an acoustic collapse pressure threshold, Lakshamanan discloses “In the embodiments herein described, the multiplexed ultrasound imaging method further comprises an initial preparation step of administering to the target site a contrast agent comprising the plurality of gas vesicle protein structure types” [0136]. In this case, in order to carry out the the ultrasound imaging method once the target site has been contrasted with a contrast agent comprising a plurality of gas vesicle protein structure types (i.e. gas vesicles), under broadest reasonable interpretation a system for imaging the target site had to have 
In regard to an ultrasound source capable of producing peak positive pressure below the acoustic collapse pressure threshold, Lakshamanan discloses “To create a background contrast, a base image can be obtained by applying ultrasound pulses having a peak positive pressure lower than the lowest initial collapse pressure of all the GV types in the contrast agent” [0293]. Furthermore, Lakshamanan discloses “In some embodiments, the multiplexed ultrasound imaging method further comprises applying a base imaging ultrasound pressure having a base peak positive pressure lower than the lowest initial collapse pressure of the GVPS types, receiving a base set of ultrasound data at a receive, and analyzing the base set of ultrasound data to produce a base ultrasound image” [0130]. Therefore, in order to carry out the method of applying ultrasound pressure at a peak positive pressure lower than the initial collapse pressure, under broadest reasonable interpretation, an ultrasound source capable of producing peak positive pressure below the acoustic collapse pressure threshold had to have been present.
In regard to an ultrasound source capable of producing peak positive pressure above the acoustic collapse pressure threshold, Lakshamanan discloses “In some embodiments, the collapsing ultrasound transmit pulses are selected to have a peak positive pressure amplitude equal to or higher 
In regard to an ultrasound imager configured to capture successive frames from the target site, Lakshamanan discloses “the method comprising selectively collapsing GVPS type to collapse amount higher than a collapse amount of each remaining GVPS type by applying collapsing ultrasound to the target site, the collapsing ultrasound applied at a pressure value equal to or higher than the selectable acoustic collapse pressure value of the GVPS type being collapsed […]; imaging the target site containing the remaining GVPS type or types by applying imaging ultrasound to the target site […]; and repeating the collapsing and the imaging until all GVPS types are collapsed, this providing a sequence of visible images of the target site, the sequence being indicative of image-by image decreasing remaining GVPS types” [Claim 21]. Therefore, since imaging of the target site can be repeated to provide successive 
Lakshamanan does not teach “a processor configured to: calculate a time-series vector for each of at least one pixel of the successive frames”.
Yoshikawa teaches “a processor configured to: calculate a time-series vector for each of the at least one pixel of the successive frames” [0027].
In regard to a processor configured to calculate a time-series vector for each of the at least one pixel of the successive frames, Yoshikawa discloses “As the extraction method for the blood-flow region, the explanation has been given here concerning the methodology of utilizing the measurement result of the velocity vector obtained using the two pieces of image data. […] Next, the blood-flow region may be judged from the magnitude of the average velocity vector. In this case, the blood-flow region can be distinguished without being influenced by the instantaneous movement of the tissue. Also, the time-series velocity vectors measured among the plural pieces of image data are accumulation-added to each other in each segmentalized region. This processing makes it possible to clarify more accurately the difference in the velocity between the blood-flow region and the tissue region” [0027]. Therefore, in this case, in order to measure the time-series velocity vectors in the image data (i.e. frames), under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Lakshamanan so as to include the processor calculating a time-series vector for each of the at least one pixel of the successive frames as disclosed in Yoshikawa in order to provide the user with a more accurate understanding of the characteristics of the target region. By providing time-series velocity vectors in the plural pieces of image data, the user can be made aware of the flow velocity within the tissue region [Yoshikawa: 0027]. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with time-series velocity vectors to clarify the characteristics of the tissue region.
In regard to claim 19, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan teaches “wherein the successive frames comprise a frame prior to the GVs collapse, a frame during GV collapse, a frame after GV collapse” [0130, 0314, and 0318].
In regard to the successive frames comprising a frame prior to the GV collapse, a frame during GV collapse and a frame after GV collapse, Lakshamanan discloses “In some embodiments, the multiplexed ultrasound imaging method further comprises applying a base imaging ultrasound pressure having a base peak positive pressure lower than the lowest initial collapse pressure of the GVPS types, receiving a base set of ultrasound data at a receive, and analyzing the base set of ultrasound data to produce a base ultrasound image; selectively collapsing the first GVPS type by applying collapsing ultrasound having a first collapsing pressure amplitude equal to the first maximal informative collapse pressure, imaging the target sire by applying imaging ultrasound having a first imaging pressure […] analyzing the first set of ultrasound data to produce a first ultrasound image, imaging the target site by applying imaging ultrasound having a second imaging pressure, receiving a second set of ultrasound 
In regard to claim 20, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. 
In regard to the system comprising a means for introducing the gas vesicles at the target site, Lakshamanan discloses “In methods herein described, administering the contrast agent can be performed in any way suitable to deliver a GV to the target sit to be imaged. In some embodiments, the contrast agent can be administered to the target site locally or systemically” [0103]. Thus, in order to carry out the step of administering the contrast agent to deliver a GV to the target site, under broadest reasonable interpretation a means for introducing the gas vesicles at the target site had to have been present. Furthermore, Lakshamanan discloses “The wording “local administration” or topic administration” as used herein indicates any route of administration by which a GV is brought in contact with the body of the individual, so that the resulting GV location in the body is topic (limited to a specific tissue, organ or other body part where the imaging is desired). Exemplary local administration routes include injection into a particular tissue by a needle, gavage into the gastrointestinal tract, and spreading a solution containing GVs on a skin surface” [0104]. The needle, gavage and the solution containing GVs that is spread on a skin surface, under broadest reasonable interpretation, all constitute a means for introducing the gas vesicles to the target site.
In regard to claim 21, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan teaches “wherein the delivering the GVs to the target site comprises using an acoustic reporter gene to express the GVs” [0140, 0141, 0142, 0326].
In regard to delivering the GVs to the target site comprising using an acoustic reporter gene to express the GVs, Lakshamanan discloses “In some embodiments the GVs can be engineered to modulate the GV mechanical, acoustic, surface and targeting properties in order to achieve enhanced harmonic responses and multiplexed imaging to be better distinguished from background tissues” [0140], In 
In regard to claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lakshamanan. Likewise, Lakshamanan discloses “wherein the acoustic reporter gene is in a mammalian cell” [0325]
In regard to the acoustic reporter gene being in a mammalian cell, Lakshamanan discloses “To show that engineered Ana GV variants are capable of producing harmonic signals in vivo, intravenous injections of the ΔGvpC and GvpCwt variants into live, anaesthetized mice were performed. Ultrasound imaging of the inferior vena cava (IVC) was performed. […] Five seconds after the state of the injection, enhanced non-linear signals were observed for the ΔGcpC variant compared to the GvpCwt, while their fundamental signals were comparable (FIG. 9, Panel b-d)” [0325]. Mice are mammalian creatures wt variants into the mice occurred, enhanced non-linear signals were observed. In order to be able to observe these non-linear signals, under broadest reasonable interpretation, the mammalian cells in the target site (i.e. the inferior vena cava which is comprised of cells) had to have included the acoustic reporter gene in order to be able to take in the injected ΔGvpC and GvpCwt variants and express them during ultrasound imaging. Therefore, under broadest reasonable interpretation, the acoustic reporter gene can be in a mammalian cell. 
Claims 2-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. US 20180028693 A1 “Lakshamanan” and further in view of Yoshikawa et al. US 20100069757 A1 “Yoshikawa” as applied to claims 1, 6-9, 12-14, and 19-22 above, and further in view of Beadle et al. US 20040204922 A1 “Beadle”.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshikawa teaches “the time-series vector” [0027].
In regard to the time-series vector, Yoshikawa discloses “As the extraction method for the blood-flow region, the explanation has been given here concerning the methodology of utilizing the measurement result of the velocity vector obtained using the two pieces of image data. […] Next, the blood-flow region may be judged from the magnitude of the average velocity vector. In this case, the blood-flow region can be distinguished without being influenced by the instantaneous movement of the tissue. Also, the time-series velocity vectors measured among the plural pieces of image data are accumulation-added to each other in each segmentalized region. This processing makes it possible to clarify more accurately the difference in the velocity between the blood-flow region and the tissue region” [0027]. Therefore, in this case, in order to measure the time-series velocity vectors in the image data (i.e. frames), under broadest reasonable interpretation, the method extraction method had to have involved extracting a time-series vector for each of the at least one pixel of the successive frames.

The combination of Lakshamanan and Yoshikawa does not teach “further comprising performing a signal separation algorithm on the time-series vectors using at least one template vector”.
Beadle teaches “further comprising performing a signal separation algorithm on the time-series vectors using at least one template vector” [0101, 0236, 0438, and 0455].
	In regard to performing a signal separation algorithm on the time series vectors using at least one template vector, Beadle discloses “The signal processor 12 may be any appropriate processor configured to process the signal x(t) […] As will be explained in more detail below, the signal processor 12 comprises […] a separation vector generation portion 19 […] The separation vector generation portion 19 is configured to generate, for each repeated eigenvalue, a separation vector as a function of an eigenvector corresponding to the repeated eigenvalue. The separation matrix generation portion 20 is configured to generate the separation matrix as a function of the separation vectors” [0101]. Furthermore, Beadle discloses “Establishing the spatial fourth-order cumulant matrix 1’s matrix properties is a first step to the use of the generalized eigen decomposition of the matrix-pencil formed by a pair of spatial fourth-order cumulant matrix 1’s at two sets of time lags. Such things as its rank and its subspaces relationships to the mixing matrix’s subspaces are advantageous in developing a signal subspace separation algorithm” [0236]. Therefore, a signal subspace separation algorithm (i.e. a signal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. By performing a signal separation algorithm the signals can be separated more easily and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Lakshamanan and Yoshikawa does not teach “wherein the signal separation algorithm includes template projection”.
Beadle teaches “wherein the signal separation algorithm includes template projection” [0455].
In regard to the signal separation algorithm includes template projection, Beadle discloses “When multiple signals’ normalized fourth order auto-cumulant functions happen to have the same value at the set of time lags chose, the problem of repeating eigenvalues arises. In this situation case must be taken in selecting the associated eigenvectors to ensure that the set of separation vectors formed from these eigenvectors will transform the mixing matrix into a new reduced dimension mixing matrix with full column rank. This guarantees that the separation algorithm can be repeated to separate the signals associated with the repeated eigenvalue that are mixed by this new reduced dimension mixing matrix” [0455]. In this case, since the associated eigenvectors can transform the mixing matrix into a new reduced dimension mixing matrix to be used in the separation algorithm, under broadest reasonable interpretation, the signal separation algorithm can include template projection (i.e. transformation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. By performing a signal separation algorithm the signals can be separated more easily and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise). Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Lakshamanan and Yoshikawa does not teach “wherein the signal separation algorithm includes template unmixing”.
Beadle teaches “wherein the signal separation algorithm includes template unmixing” [0018, 0028].
In regard to the signal separation algorithm includes template unmixing, Beadle discloses “FIG. 5 is an illustration depicting blind source separation (BSS) showing an input signal mixed with noise provided to the separation process” [0018]. Thus, since the mixed signal is provided to the separation process, under broadest reasonable interpretation, the separation process constitutes a signal separation algorithm that has to include template unmixing to perform separation. Furthermore, Beadle discloses “The herein described BSS technique utilizes a higher-order statistical method, specifically fourth-order cumulants, with the generalized eigen analysis of a matrix-pencil to blindly separate a linear mixture of unknown, statistically independent, stationary narrowband signals at a low signal-to-noise ratio having the capability to separate signals in spatially and/or temporally correlated Gaussian noise. This BSS technique provides a method to blindly separate signals in situations where no second-order technique has been found to perform the blind separation technique, for example, at a low signal-to-noise ratio when the number of sources equals the number of sensors” [0028]. Thus, under broadest reasonable interpretation, the blind-signal separation technique constitutes a signal separation algorithm that can include template unmixing to separate signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. By performing a signal separation algorithm the signals can be separated more easily and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, combination of Lakshamanan and Yoshikawa does not teach “wherein the at least one template vector includes linear scatterers, noise, gas vesicles, or a combination thereof”. 
Beadle teaches “wherein the at least one template vector includes linear scatterers, noise, gas vesicles, or a combination thereof” [0510]. 
In regard to the at least one template vector including linear scatterers, noise, gas vesicles or a combination thereof, Beadle discloses “FIG. 9 is a representative diagram of the BSS system described previously and is presented to illuminate the difference between adaptive weights and hybrid weight. In FIG. 9, each source separation vector (i.e. adapted weight vector) corresponds to a normalized eigenvector of either the spatial fourth order cumulant matrix-pencil, or spatial correlation matrix pencil. Since each eigenvector is orthogonal to all the other source steering vectors, these adaptive weights are designed to maximize the signal to interference ratio, or equivalently minimize the interference-to-signal ratio” [0510]. As stated previously, the separation vector constitutes a template vector. Furthermore, since the separation vector is a normalized eigen vector and the adaptive weight can be designed to maximize signal to interference ratio or minimize the interference-to signal ratio, under broadest reasonable interpretation, the separation vector had to have been associated with noise. Therefore, under broadest reasonable interpretation, the at least one template vector (i.e. separation vector) can include noise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are 
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Yoshikawa teaches “the time-series vector” [0027].
In regard to the time-series vector, Yoshikawa discloses “As the extraction method for the blood-flow region, the explanation has been given here concerning the methodology of utilizing the measurement result of the velocity vector obtained using the two pieces of image data. […] Next, the blood-flow region may be judged from the magnitude of the average velocity vector. In this case, the blood-flow region can be distinguished without being influenced by the instantaneous movement of the tissue. Also, the time-series velocity vectors measured among the plural pieces of image data are accumulation-added to each other in each segmentalized region. This processing makes it possible to clarify more accurately the difference in the velocity between the blood-flow region and the tissue region” [0027]. Therefore, in this case, in order to measure the time-series velocity vectors in the image data (i.e. frames), under broadest reasonable interpretation, the method extraction method had to have involved extracting a time-series vector for each of the at least one pixel of the successive frames.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lakshamanan so as to include the step of extracting a time-series vector for each of the at least one pixel of the successive frames as disclosed in Yoshikawa in order to provide the user with a more accurate understanding of the characteristics of the target region. By providing time-series velocity vectors in the plural pieces of image data, the user can be made aware of the flow velocity within the tissue region [Yoshikawa: 0027]. Combining the prior art elements 
The combination of Lakshamanan and Yoshikawa does not teach “wherein the processor is further configured to perform a signal separation algorithm on the time-series vectors using at least one template vector”.
Beadle teaches “wherein the processor is further configured to perform a signal separation algorithm on the time-series vectors using at least one template vector” [0101, 0236, 0438, and 0455].
	In regard to the processor being further configured to perform a signal separation algorithm on the time series vectors using at least one template vector, Beadle discloses “The signal processor 12 may be any appropriate processor configured to process the signal x(t) […] As will be explained in more detail below, the signal processor 12 comprises […] a separation vector generation portion 19 […] The separation vector generation portion 19 is configured to generate, for each repeated eigenvalue, a separation vector as a function of an eigenvector corresponding to the repeated eigenvalue. The separation matrix generation portion 20 is configured to generate the separation matrix as a function of the separation vectors” [0101]. Furthermore, Beadle discloses “Establishing the spatial fourth-order cumulant matrix 1’s matrix properties is a first step to the use of the generalized eigen decomposition of the matrix-pencil formed by a pair of spatial fourth-order cumulant matrix 1’s at two sets of time lags. Such things as its rank and its subspaces relationships to the mixing matrix’s subspaces are advantageous in developing a signal subspace separation algorithm” [0236]. Therefore, a signal subspace separation algorithm (i.e. a signal separation algorithm) can be developed based on the fourth-order cumulant matrix developed by the separation matrix generation portion based on the separation vectors generated by the separation vector generation portion. Furthermore, Beadle discloses “It was previously explained that the generalized eigenvectors of the spatial fourth-order cumulant matrix-pencil would separate signals based on the ratio of their cumulants at two different 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. By performing a signal separation algorithm the signals can be separated more easily and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise). Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Lakshamanan and Yoshikawa does not teach “wherein the signal separation algorithm includes template projection”.

In regard to the signal separation algorithm includes template projection, Beadle discloses “When multiple signals’ normalized fourth order auto-cumulant functions happen to have the same value at the set of time lags chose, the problem of repeating eigenvalues arises. In this situation case must be taken in selecting the associated eigenvectors to ensure that the set of separation vectors formed from these eigenvectors will transform the mixing matrix into a new reduced dimension mixing matrix with full column rank. This guarantees that the separation algorithm can be repeated to separate the signals associated with the repeated eigenvalue that are mixed by this new reduced dimension mixing matrix” [0455]. In this case, since the associated eigenvectors can transform the mixing matrix into a new reduced dimension mixing matrix to be used in the separation algorithm, under broadest reasonable interpretation, the signal separation algorithm can include template projection (i.e. transformation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. By performing a signal separation algorithm the signals can be separated more easily and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise). Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Lakshamanan and Yoshikawa does not teach “wherein the signal separation algorithm includes template unmixing”.
Beadle teaches “wherein the signal separation algorithm includes template unmixing” [0018, 0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. By performing a signal separation algorithm the signals can be separated more easily and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise). Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, combination of Lakshamanan and Yoshikawa does not teach “wherein 
Beadle teaches “wherein the at least one template vector includes linear scatterers, noise, gas vesicles, or a combination thereof” [0510]. 
In regard to the at least one template vector including linear scatterers, noise, gas vesicles or a combination thereof, Beadle discloses “FIG. 9 is a representative diagram of the BSS system described previously and is presented to illuminate the difference between adaptive weights and hybrid weight. In FIG. 9, each source separation vector (i.e. adapted weight vector) corresponds to a normalized eigenvector of either the spatial fourth order cumulant matrix-pencil, or spatial correlation matrix pencil. Since each eigenvector is orthogonal to all the other source steering vectors, these adaptive weights are designed to maximize the signal to interference ratio, or equivalently minimize the interference-to-signal ratio” [0510]. As stated previously, the separation vector constitutes a template vector. Furthermore, since the separation vector is a normalized eigen vector and the adaptive weight can be designed to maximize signal to interference ratio or minimize the interference-to signal ratio, under broadest reasonable interpretation, the separation vector had to have been associated with noise. Therefore, under broadest reasonable interpretation, the at least one template vector (i.e. separation vector) can include noise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include the signal separation algorithm as disclosed in Beadle in order to be able to separate signals that are acquired as the gas vesicles collapse. By performing a signal separation algorithm the signals can be separated more easily and therefore aid in minimizing the interference-to-signal ratio (i.e. minimize noise). Combining the prior art elements according to known techniques would yield the predictable result of separating signals.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. US 20180028693 A1 “Lakshamanan” and further in view of Yoshikawa et al. US 20100069757 A1 “Yoshikawa” as applied to claims 1, 6-9, 12-14, and 19-22 above, and further in view of Bourdeau et al. US 20180030501 A1 “Bourdeau”.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Lakshamanan and Yoshikawa does not teach “wherein increasing includes increasing the PPP to a hiBURST regime”.
Bourdeau teaches “wherein increasing includes increasing the PPP to a hiBURST regime” [0042].
In regard to the increasing including increasing the PPP to a hiBURST regime, Bourdeau discloses “FIG. 7 shows exemplary schematic diagrams and data of multiplexed imaging of genetically engineered reporter variants. […] Panel F shows a graph reporting exemplary normalized ultrasound intensity as a function of peak positive pressure from 0.6 to 4.7 MPa for E. coli expressing ARG1 or ARG2 (N=3 per sample. […] Panel H shows exemplary ultrasound images of gel phantoms containing ARG1 or ARG2 before collapse, after collapse at 2.7 MPa and after collapse at 4.5 MPa (10.sup.9 cells/mL)” [0042]. Since the peak positive pressure can increase within the range of 0.6 and 4.7 MPa, under broadest reasonable interpretation, the PPP can be increased to a hiBURST regime (i.e. 4.3 MPa or higher). Therefore, since images can be obtained after collapse at 4.5 MPa and the peak positive pressure can range from 0.6 to 4.7 MPa, under broadest reasonable interpretation, the increasing can include increasing the PPP to a hiBURST regime.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include increasing including increasing the PPP to a hiBURST regime as disclosed in Bourdeau in order to cause the different types of gas vesicles to collapse. Depending on the acoustic collapse pressure threshold of a gas vesicle, applying bursts lower than 4.3 MPa may not cause the gas vesicle to collapse. By increasing 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Lakshamanan and Yoshikawa does not teach “wherein the PPP in hiBURST regime is 4.3 MPa or higher”.
Bourdeau teaches “wherein the PPP in hiBURST regime is 4.3 MPa or higher” [0042].
In regard to the increasing including increasing the PPP to a hiBURST regime, Bourdeau discloses “FIG. 7 shows exemplary schematic diagrams and data of multiplexed imaging of genetically engineered reporter variants. […] Panel F shows a graph reporting exemplary normalized ultrasound intensity as a function of peak positive pressure from 0.6 to 4.7 MPa for E. coli expressing ARG1 or ARG2 (N=3 per sample. […] Panel H shows exemplary ultrasound images of gel phantoms containing ARG1 or ARG2 before collapse, after collapse at 2.7 MPa and after collapse at 4.5 MPa (10.sup.9 cells/mL)” [0042]. Since the peak positive pressure can increase within the range of 0.6 and 4.7 MPa, under broadest reasonable interpretation, the PPP can be increased to a hiBURST regime (i.e. 4.3 MPa or higher). Therefore, since images can be obtained after collapse at 4.5 MPa and the peak positive pressure can range from 0.6 to 4.7 MPa, under broadest reasonable interpretation, the increasing can include increasing the PPP to a hiBURST regime.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lakshamanan and Yoshikawa so as to include increasing including increasing the PPP to a hiBURST regime as disclosed in Bourdeau in order to cause the different types of gas vesicles to collapse. Depending on the acoustic collapse pressure threshold of a gas vesicle, applying bursts lower than 4.3 MPa may not cause the gas vesicle to collapse. By increasing the PPP to a burst regime (i.e. 4.3 MPa or higher) the gas vesicles can be collapsed more easily and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishiura US 20060058618 A1 “Nishiura”;
Lu et al. US 20180038922 A1 “Lu”.
Nishiura is pertinent to the applicant’s disclosure because it includes “The velocity vector acquiring unit 103 computes time-series data of the velocity vector of the tracking point (time-series motion information) from the time-series data of the tracking point coordinate (xt, yt) sent from the tracking point coordinate acquiring unit 102 (step S102)” [0035].
Lu is pertinent to the applicant’s disclosure because it discloses “FIG. 5A shows TEM images and simulated magnetic field profiles generated by intact (left) and collapsed (right) Mega GVs” [0037].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793